Citation Nr: 0532138	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment under the Montgomery GI Bill (Chapter 
30) Tuition Assistance Top-Up Program for courses taken 
between April 18, 2002 and September 5, 2002.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant entered service in July 1989.  According to the 
appellant, he is currently on active duty in the United 
States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.   


FINDINGS OF FACT

1.  On December 22, 2003, the RO received Request for Tuition 
Assistance-Army Continuing Education System forms, showing 
the appellant's previous enrollment in four classes, POS 355, 
POS 370, POS 400, and POS 405, at the University of Phoenix, 
from April to September 2002.  

2.  The courses POS 355, POS 370, POS 400, and POS 405, that 
the appellant took at the University of Phoenix, were 
completed prior to December 22, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to payment under the Montgomery 
GI Bill (Chapter 30) Tuition Assistance Top-Up Program for 
courses POS 355, POS 370, POS 400, and POS 405, taken between 
April 18, 2002 and September 5, 2002, have not been met.  
38 C.F.R. § 21.7131(a) (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA prescribes VA duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.      

In this case, a VCAA notice was not provided to the 
appellant.  However, as explained below, because the law, and 
not the facts, are controlling of the issue at hand, it is 
difficult to discern what, if any, additional guidance VA 
could have provided to the claimant regarding what further 
evidence he should submit to receive the benefits sought on 
appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant is not prejudiced by appellate 
review of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For veterans or active servicemen who are eligible for 
Chapter 30 educational benefits, a tuition assistance top-up 
program permits the VA to issue payment to an individual for 
all or any portion of the difference between the tuition 
assistance amount paid by the military component and the 
total cost of tuition and related charges.  See 38 U.S.C.A. § 
3014(b) (West 2002).

The appellant's claim for tuition assistance top-up benefits 
(VA Form 22-1990) was received by the RO in March 2002.  

In May 2002, the appellant submitted Request for Tuition 
Assistance-Army Continuing Education System forms, showing 
previous enrollment in three classes at the University of 
Phoenix.  Specifically, one of the forms, which was undated, 
showed that the appellant was enrolled in a class, code 
CSS/335, which started on January 3, 2002, and ended on 
January 31, 2002.  A second form, dated in January 2002, 
showed that the appellant was enrolled in a class, code 
BSA/375, which started on February 7, 2002, and ended on 
March 7, 2002.  A third form, dated in March 2002, showed 
that the appellant was enrolled in a class, code "BSA/400", 
which started on March 14, 2002, and ended on April 11, 2002.  

By an undated decision letter, the appellant was granted 
tuition assistance top-up benefits for courses BSA/375 and 
BSA/400.  

In a May 2002 letter, the RO notified the appellant that they 
were unable to process his request for tuition assistance 
top-up benefits for course CSS/335, which started on January 
3, 2002 and ended on January 31, 2002, (the letter noted a 
January 1, 2002 start date, but it is clear from the context 
that the RO was referring to the January 3, 2002 start date 
for course CSS/335).  In this regard, the RO reported that 
the tuition assistance top-up form that they had received was 
incomplete because it lacked the signature of the person 
authorizing the appellant's military tuition assistance.  
Thus, the RO requested that the appellant provide the 
requested information.  However, the evidence of record is 
negative for a reply from the appellant.  Therefore, in a 
subsequent decision letter, the RO denied tuition assistance 
top-up benefits for course CSS/335.    

In November 2003, the appellant submitted a Request for 
Tuition Assistance-Army Continuing Education System form, 
dated in April 2003, showing previous enrollment in one class 
at the University of Phoenix.  According to the April 2003 
form, the appellant was enrolled in a class, code WEB/350, 
which started on April 23, 2003, and ended on May 21, 2003.   

By an undated decision letter, the RO noted that they had 
processed a tuition assistance top-up payment in the amount 
of $320.00 for course WEB/350.  The RO noted that since the 
appellant had been previously paid for that course under 
Montgomery GI Bill (Chapter 30) Active Duty benefits, they 
were placing that payment towards his outstanding debt of 
$570.00.  

On December 22, 2003, the RO received Request for Tuition 
Assistance-Army Continuing Education System forms, dated in 
May 2002, June 2002, and August 2002, showing the appellant's 
previous enrollment in four classes at the University of 
Phoenix.  The RO also received duplicative copies of the 
Request for Tuition Assistance-Army Continuing Education 
System forms for courses BSA/375, BSA/400, CSS/335, and 
WEB/350.  According to the May 2002 form, the appellant was 
enrolled in a class, code POS 355, which started on April 18, 
2002, and ended on May 16, 2002.  According to the June 4, 
2002 form, the appellant was enrolled in a class, code POS 
370, which started on May 23, 2002, and ended on June 20, 
2002.  According to the June 19, 2002 form, the appellant was 
enrolled in a class, code POS 400, which started on June 27, 
2002, and ended on August 1, 2002.  According to the August 
2002 form, the appellant was enrolled in a class, code POS 
405, which started on August 8, 2002, and ended on September 
5, 2002.  Thus, the ending dates of these classes ranged from 
May to September 2002.  

By a January 2004 decision letter, the appellant was denied 
tuition assistance top-up benefits for the four courses, POS 
355, POS 370, POS 400, and POS 405, taken between April 18, 
2002 and September 5, 2002.  The RO informed the appellant 
that VA could not pay tuition assistance top-up benefits for 
periods of education which ended prior to one year before the 
date of the appellant's claim, which was the date when his 
claim for top-up benefits was received at the RO.

In the appellant's notice of disagreement, dated in January 
2004, the appellant maintained that he had been counseled in 
error by the local Fort Huachuca Educational Services that he 
had three years in which to submit tuition assistance top-up 
forms for coursework completed during each fiscal year.  

To determine the merits of the appellant's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for tuition assistance top-up 
benefits.  As noted above, only individuals entitled to 
Chapter 30 educational benefits are eligible for tuition 
assistance top-up benefits.  When an eligible veteran or 
servicemember enters or reenters into training, including a 
reentrance following a change of program or educational 
institution, the commencing date of his or her award of 
educational assistance will be determined, as applicable in 
this case, as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the commencing date of 
the award of educational assistance is the latest of: (i) The 
date the educational institution certifies under paragraph 
(b) or (c) of this section; (ii) One year before the date of 
claim as determined by Sec. 21.1029(b); (iii) The effective 
date of the approval of the course; or (iv) One year before 
the date VA receives the approval notice whichever is later.  
See 38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b) (2005), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  (1) If an informal 
claim is filed and VA receives a formal claim within one year 
of the date VA requested it, or within such other period of 
time as provided by Sec. 21.1032, the date of claim, subject 
to the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim.  Id.  (2) If a formal 
claim is filed other than as described in paragraph (b)(1) of 
this section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Id.  (3) If a formal claim itself is abandoned 
and a new formal or informal claim is filed, the date of 
claim is as provided in paragraph (b)(1) or (b)(2) of this 
section, as appropriate.  Id.   

The appellant's claim for tuition assistance top-up 
educational benefits was received by the RO on December 22, 
2003.  The award of tuition assistance top-up benefits based 
on that claim is only available for training up to 12 months 
prior, i.e. conducted no earlier than December 22, 2002.  
Consequently, periods of enrollment which ended on May 16, 
2002 for course POS 355; June 20, 2002 for course POS 370; 
August 1, 2002 for course POS 400; and September 5, 2002 for 
course POS 405, 15 or more months earlier than the date of 
claim, as is the case here, are not subject to retroactive 
payment of tuition assistance top-up benefits based on the 
appellant's claim received in December 2003.

The appellant does not dispute the fact that his claim for 
tuition assistance top-up benefits for courses POS 355, POS 
370, POS 400, and POS 405, was filed too late.  The Board 
also recognizes the appellant's contention that he had been 
counseled in error by the local Fort Huachuca Educational 
Services that he had three years in which to submit tuition 
assistance top-up forms for coursework completed during each 
fiscal year.  Unfortunately, there is no statutory or 
regulatory provision for any exceptions to the filing 
requirements that apply to this case.  The appellant had not 
previously filed any document which could be considered to be 
an informal claim for tuition assistance top-up benefits for 
courses POS 355, POS 370, POS 400, and POS 405.  Moreover, 
the United States Court of Appeals for Veterans Claims has 
held that the erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).     

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of tuition assistance 
top-up benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is simply 
no basis upon which to grant the appellant tuition assistance 
top-up benefits for courses POS 355, POS 370, POS 400, and 
POS 405, taken between April 18, 2002 and September 5, 2002.  
Therefore, the Board finds that entitlement to payment under 
the Montgomery GI Bill (Chapter 30) Tuition Assistance Top-Up 
Program for courses POS 355, POS 370, POS 400, and POS 405, 
taken between April 18, 2002 and September 5, 2002, is not 
warranted.  As the law in this case is dispositive, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 426, 430.


ORDER

Entitlement to payment under the Montgomery GI Bill (Chapter 
30) Tuition Assistance Top-Up Program for courses POS 355, 
POS 370, POS 400, and POS 405, taken between April 18, 2002 
and September 5, 2002, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


